Opinion issued August 7, 2008










In The
Court of Appeals
For The
First District of Texas




NO. 01–07–00402–CV




BETTYE DICKSON HALL,  Appellant

V.

HUDSON & KEYSE, LLC,  Appellee




          On Appeal from the County Civil Court at Law No. 4
 Harris County, Texas
Trial Court Cause No. 880317




MEMORANDUM OPINIONAppellant Bettye Dickson Hall has failed to timely file a brief.  See Tex. R.
App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal
was subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.